Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 duplicates the limitation in claim 22 of “the second high-performance polymer is a polyimide” and thus fails to further limit.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 & 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa et al. (US 6,130,496) in view of Klaussner et al. (US Pat.Pub.2005/0194551), Seino et al. (US 4,259,398) and Lang et al. (US 9,112,400).
Regarding claim 22, Takigawa teaches a method of manufacturing a coil 2 of a stator winding of an electric machine, the method comprising: 
providing a woven fabric 9 (semi-conductive woven cloth of composite tape 10; c.6:50-51) and providing a film 11 (non-binding film layer of composite tape 10; c.5:58-60) of a second high-performance polymer (e.g., PTFE (polytetrafluoroethylene); c.6:57-62); and
winding a plurality of windings (conductors) 3 in common with a number of layers of a mica strip (insulating layer/ground wall) 4 (c.1:40-2; c.7:11-13; c.8:8-11; Fig.5);
 winding a number of layers of a cover strip (corona-preventive composite tape) 10 onto the layers of the mica strip 4 (c.8:60-61; Fig.5); 
forming the cover strip 10 as a sequence of two layers (semi-conductive tape & non-bonding film layers) 9 & 11 which together form a laminate (i.e., cover strip  10 “has [a] non-bonding material layer 11 constituted by an applied non-bonding film”; c.5:58-60;  Fig.2), with one of the two layers 9 being the woven fabric (woven cloth; c.6:50-51) and another of the two layers 11 being the film (non-binding film; c.5:58-60), the woven fabric 9 being disposed on a side facing away from the layers of the mica strip 4 and the film 11 being disposed on a side facing the layers of the mica strip 4 (Fig.5), and the cover strip 10 not containing any further component parts (cover strip 10 comprises a semi-conductive tape 9 and non-bonding film material layer 11; c.5:54-62); 
arranging the layers of the mica strip 4, one below another, and/or the layers of the cover strip 10, one below another, displaceable relative to one another (i.e., before impregnation, the layers forming mica strip 4 are inherently displaceable relative to one another since they are wound around the conductor; also, non-bonding film 11 of cover strip 10 allows displacement relative to semi-conductive tapes 12 and mica strip 4 after impregnation; c.5:56-61; c.6:1-11; c.7:31-43; Fig.5).  
    PNG
    media_image1.png
    596
    920
    media_image1.png
    Greyscale


The woven fabric (woven cloth) 9 layer of Takigawa’s cover strip 10 (Fig.2) is not made of “glass fiber or of a first high-performance polymer…, wherein the first high-performance polymer is an aramid” and the second high-performance polymer film 11 is not “a polyimide”.  Also, with respect to the method, Takigawa teaches winding the coil 3 with the layers of the mica strip 4 and the layers of the cover strip 10 (c.5:38-48), the layers “enabled to move relative to one another” by virtue of being wound and/or by non-bonding film 11 which enables easy release from the semi-conductive tape (c.7:38-41), but does not teach the overall sequence of “initially w[inding]…a flat coil, subsequently winding with the layers of the mica strip and the layers of the cover strip, and subsequently molding to form a three-dimensional form-wound coil.”
But, regarding the first difference related to the woven fabric, Klaussner teaches a multi-layer cover (corona shield) 54 for an electrical machine including a substrate or carrier 10 and a coating 12, where the substrate or carrier 10 comprises a woven fabric 40/41 made of optical fibers in the form of glass (¶[0006]; ¶[0080]-¶[0084]; Figs.5-5a).  Klaussner teaches glass base material fabric is known for corona shielding (¶[0006]).  

    PNG
    media_image2.png
    270
    363
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to form Takigawa’s woven fabric from glass fiber since Klaussner teaches glass fabric is known for providing corona shielding.  
Regarding the second difference related to the second high-performance polymer film,  Seino teaches an electrical insulating material comprising a layer of mica flakes 2 bonded to one side of a heat-resistant base material layer 1 comprising polyimides (c.3:11-14; Fig.1). 
Thus, it would have been obvious before the effective filing date to modify Takigawa &  Klaussner and provide a polyimide as a second high-performance polymer since Seino teaches this material would have provided heat resistant insulation.  
Regarding the third difference, Lang teaches a method for manufacturing a coil of a stator winding of an electric machine, the method comprising: winding the coil (formed of ribbon wire 40) initially as a flat coil 35B (step 201; c.5:4-15; Figs.7&8A-8B); subsequently winding the coil with tapes (step 203; c.5:16-37; Fig.7), and subsequently molding to form a three-dimensional form-wound coil (step 204; c.5:38-41; Figs.3&7).  Lang’s coil manufacturing method has a number of benefits including simpler coil formation than prior art methods due to application of insulation layers to the wire loop eventually forming the finished coil prior to the final forming and bending operations without damaging either the insulation layers or the coil wire strand insulation layer, and cost savings by eliminating manufacturing steps and utilizing machine taping operations rather than hand taping operations (c.4:56-c.5:3). 
Thus, it would have been obvious before the effective filing date to manufacture the coil of Takigawa, Klaussner & Seino by initially winding a flat coil, subsequently winding with the layers of the mica strip and the layers of the cover strip, and subsequently molding to form a three-dimensional form-wound coil since Lang teaches this method would have provided simpler coil formation and cost savings. Since Takigawa teaches winding the coil 3 with the layers of the mica strip 4 and the layers of the cover strip 10, as well as a non-bonding layer 11, the layers are “enabled to move relative to one another” during the initial winding of the flat coil per Lang.  
Regarding claim 13, as noted above Seino teaches an electrical insulating material comprising a heat-resistant base material layer 1 comprising polyimides (c.3:11-14; Fig.1). 
Regarding claim 17, the combination teaches the claimed method including, in Lang, an electric machine 20 comprising: a stator 30 and a rotor 26; said stator being formed with stator slots 33 and having a stator winding introduced in said stator slots; said stator winding having coils 35 (c.1:19-38; Fig.1). Similarly, Takigawa teaches an electric machine comprising: a stator 1 and a rotor (not shown); said stator being formed with stator slots 7 and having a stator winding 2 introduced in said stator slots; said stator winding having coils (c.5:25-48; Figs.1-3).
Regarding claims 18-21, the combination, in particular Klaussner, teaches Page 6 of 8Docket No. 2017P13001Application No. PCT/EP2018/067038Prel. Amdt. dated January 14, 2020the corona shield insulation finds application for protecting insulation of electric motors such as rail traction motors in the kV range, especially greater or equal to 3.3kV (¶[0017]), with converters to execute pulse modulation (¶[0024]). Further, the examiner takes official notice that a controller is inherent to such traction motor converters. 
 
Response to Arguments
Applicant's arguments filed 24 October 2022 have been considered but they are not persuasive insofar as they relate to the new grounds of rejection. 
Regarding claim 22, applicant argues the combination does not teach certain features imported from claims 11-12 “…regarding the first high-performance polymer of the laminated cover strip, namely the woven fabric, being an aramid and the second high-performance polymer of the cover strip, namely the film, being a polyimide…[and] that the cover strip does not contain any further component parts, i.e., further layers, coatings etc.” (Response, p.7).
Regarding the feature of “the first high-performance polymer of the laminated cover strip, namely the woven fabric, being an aramid” (from claim 11), the language in claim 22 regarding this feature is in the alternative: “providing a woven fabric of glass fiber or of a first high-performance polymer… wherein the first high-performance polymer is an aramid”.  In other words, claim 22 recites a woven fabric of glass fiber or an aramid.  As noted in the rejection, the woven fabric (woven cloth) 9 layer of Takigawa’s cover strip 10 (Fig.2) is not made of “glass fiber or of a first high-performance polymer…, wherein the first high-performance polymer is an aramid”.  But, with respect to a woven fabric of glass fiber, Klaussner teaches glass fabric is known for providing corona shielding.  
	Regarding the feature “the second high-performance polymer of the cover strip, namely the film, being a polyimide” (from claim 12), as noted in the rejection, the non-binding film 11 in Takigawa’s composite layer/cover strip 10; c.5:58-60 does not comprise a polyimide. But, Seino teaches an electrical insulating material comprising a layer of mica flakes 2 bonded to one side of a heat-resistant base material layer 1 comprising polyimides (c.3:11-14; Fig.1).
 	Regarding the feature “the cover strip does not contain any further component parts, i.e., further layers, coatings etc.”, it is noted that Takigawa’s cover strip 10 comprises a semi-conductive tape 9 and non-bonding film material layer 11 (c.5:54-62; Fig.2). That is, Takigawa’s cover strip 10 does not contain any further component parts.  Similarly, Seino’s electrical insulating material comprises only a layer of mica flakes 2 and a heat-resistant polyimide base material layer 1 (c.3:11-14; Fig.1) and not any further component parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2834